            Case 4:19-cv-00554-EJM Document 1 Filed 11/26/19 Page 1 of 5




UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA


 JAMES FORTUNE,

                               Plaintiff,                     Docket No.

        - against -                                           JURY TRIAL DEMANDED


 LEE ENTERPRISES, INCORPORATED

                                Defendant.


                                            COMPLAINT

       Plaintiff James Fortune (“Fortune” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Lee Enterprises, Incorporated (“Lee

Enterprises” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of singers Glenn Frey and Linda Ronstadt, owned and registered by

Fortune, a professional photographer. Accordingly, Fortune seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Arizona.
            Case 4:19-cv-00554-EJM Document 1 Filed 11/26/19 Page 2 of 5




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Fortune is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 12420 N.

Oaks Drive, Ashland, VA 23005.

       6.      Upon information and belief, Lee Enterprises is a business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 4850

S. Park Avenue, Tucson, Arizona 85714. At all times material hereto, Lee Enterprises has owned

and operated a website at the URL: www.ThisIsTucson.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Fortune photographed singers Glenn Frey and Linda Ronstadt (the “Photograph”).

A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Fortune is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph were registered with United States Copyright Office and were

given Copyright Registration Number VAu 514-022.

       B.      Defendant’s Infringing Activities

       10.     Lee Enterprises ran an article on the Website entitled Linda Ronstadt’s musical

journey goes to the big screen in new documentary ‘The Sound of My Voice’. See:

https://thisistucson.com/entertainment/movies/linda-ronstadt-s-musical-journey-goes-to-the-big-

screen/article_572828f2-9d6a-54e2-90df-50b0dd539b76.html#12. The article featured the
           Case 4:19-cv-00554-EJM Document 1 Filed 11/26/19 Page 3 of 5




Photograph. A true and correct copy of the article and a screenshot of the Photograph on the

Website are attached hereto as Exhibit B.

        11.     Lee Enterprises did not license the Photograph from Plaintiff for its article, nor

did Lee Enterprises have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Lee Enterprises infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Lee Enterprises is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Lee

Enterprises have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 4:19-cv-00554-EJM Document 1 Filed 11/26/19 Page 4 of 5




       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Lee Enterprises be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       November 26, 2019
                                                               LIEBOWITZ LAW FIRM, PLLC
Case 4:19-cv-00554-EJM Document 1 Filed 11/26/19 Page 5 of 5




                                      By: /s/Richard Liebowitz
                                           Richard P. Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, NY 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff James Fortune
